Exhibit 10.3

SEPARATE SERIES AGREEMENT

THIS SEPARATE SERIES AGREEMENT, dated as of October 29, 2013 (this “Separate
Series Agreement”), is entered into by and among BRE Non-Core Assets Inc. (the
“Series A Limited Partner”), as a Limited Partner associated with Series A (as
defined below), Non-Core Series GP, LLC (the “Series A General Partner”), as the
general partner associated with Series A, Brixmor OP GP LLC, as the general
partner (the “General Partner”) of Brixmor Operating Partnership LP (the
“Partnership”) on behalf of the Partnership and solely to effect the
transactions contemplated by Section I.4 hereof and to evidence its withdrawal
as a Limited Partner of the Partnership associated with Series A, BPG Subsidiary
Inc., a Delaware corporation (the “Initial Series A Limited Partner”).
Capitalized terms used herein and not otherwise defined are used as defined in
the Amended and Restated Limited Partnership Agreement of the Partnership, dated
as of October 29, 2013, as amended by Amendment No. 1 thereto, dated as of
October 29, 2013 (as amended from time to time, the “Partnership Agreement”).

RECITALS

WHEREAS, the Partnership was heretofore formed as a Delaware limited partnership
and is governed by and pursuant to the Delaware Revised Uniform Limited
Partnership Act (6 Del. C. §17-101, et seq.), as amended from time to time (the
“LP Act”) and the Partnership Agreement; and

WHEREAS, the General Partner hereby desires to establish, create and issue the
Series in accordance with the Partnership Agreement and to admit the Series A
General Partner as the general partner associated with Series A and to admit the
Initial Series A Limited Partner as the limited partner of the Partnership
associated with Series A in accordance with Section 15.16 of the Partnership
Agreement.

WHEREAS, with effect immediately following its admission as a Limited Partner of
the Partnership associated with Series A, the Initial Series A Limited Partner
desires to irrevocably and absolutely assign, transfer and convey all of its
interest as a limited partner of the Partnership associated with Series A (the
“Transferred Interest”) to the Series A Limited Partner.

WHEREAS, the Series A Limited Partner has agreed to accept, assume and acquire
the Transferred Interest assigned, transferred and conveyed to it and to be
bound by the terms and provisions of each of the Separate Series Agreement and
the Partnership Agreement.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual promises and obligations contained
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

I. CREATION OF SERIES.

1. Series.

In accordance with Section 15.16 of the Partnership Agreement, the General
Partner hereby creates, establishes and designates Series A, which shall be a
“Series” for purposes of the Partnership Agreement, with such terms as set forth
herein and in the Partnership Agreement. For all purposes of the LP Act, this
Separate Series Agreement, together with the Partnership Agreement, constitute
the “partnership agreement” of the Partnership within the meaning of the LP Act.

2. Name of Series.

The name of the Series established by this Separate Series Agreement shall be
“Series A”.

3. Purpose and Powers of Series A.

(a) Series A is formed for the purpose of receiving, acquiring, holding,
leasing, managing, encumbering and disposing of the property set forth in the
books and records of the Partnership and any proceeds thereof, and to engage in
any other lawful business permitted by the LP Act or the laws of any
jurisdiction in which Series A may do business, and to do all things necessary
or incidental to any of the foregoing.

(b) Series A, and the Series A General Partner acting on behalf of Series A,
shall have all the same powers and authority for the accomplishment of the
purposes of Series A as the Partnership and the General Partner have under the
Partnership Agreement for the accomplishment of the purposes of the Partnership
generally; provided, however, that any restrictions or limitations on the powers
or authority of the General Partner relating to qualification for REIT status
shall not apply to Series A.

(c) Series A shall be a series of the Partnership within the meaning of
Section 17-218 of the LP Act and this Separate Series Agreement shall not be
deemed to create a company, venture or partnership between or among the Series A
Partners or any other Persons with respect to any activities whatsoever other
than the activities within the purposes of Series A as specified in Section 3(a)
hereof.

4. Transfer of Transferred Interest.

(a) The Initial Series A Limited Partner hereby irrevocably and absolutely
assigns, transfers and conveys all of its right, title and interest in and
related to the Transferred Interest to the Series A Limited Partner.

(b) Contemporaneously with the assignment, transfer and conveyance described in
paragraph (a) above, the Series A Limited Partner hereby (i) accepts the
Transferred Interest assigned, transferred and conveyed to it in accordance with
paragraph (a) above and assumes, and agrees to pay and perform, all unperformed
obligations of the Initial Series A Limited Partner relating to the Transferred
Interest, (ii) is admitted as a Limited Partner of the Partnership associated
with Series A in respect of the Transferred Interest and (iii) agrees to be
bound by all of the terms and conditions of the Separate Series Agreement and
the Partnership Agreement.

 

2



--------------------------------------------------------------------------------

(c) Each of the General Partner and the Series A General Partner hereby
(i) consents to the assignment of the Transferred Interest by the Initial Series
A Limited Partner to the Series A Limited Partner and (ii) agrees and
acknowledges that all requirements and conditions required under the Separate
Series Agreement and the Partnership Agreement for the transfer of the
Transferred Interest have been satisfied or otherwise waived.

(d) The books and records of the Partnership shall promptly be revised to
reflect the transactions set forth in this Section 4.

5. Management of Series A.

(a) Except as otherwise specifically provided herein, the management, control
and operation of Series A shall be vested exclusively in the Series A General
Partner, and the Series A General Partner shall have full power and authority
and absolute discretion to exercise all powers necessary, convenient or
desirable for the accomplishment of the purposes of the Series. The Series A
Limited Partner shall not have any authority to act for, bind, commit or assume
any obligation or responsibility on behalf of Series A, it properties, or any
other Series A Partner.

(b) The Series A Limited Partner agrees that any decision of the Series A
General Partner hereunder regarding any action of or matter relating to Series A
shall bind the Series A Limited Partner and shall have the same legal effect as
the approval of the Series A Limited Partner of such action.

(c) The Series A General Partner shall have the authority to hire agents for
Series A and to compensate such agents, notwithstanding the fact that such
agents may be affiliated with the Series A General Partner. The Series A General
Partner may appoint, employ or otherwise contract with any Person for the
transaction of the business of Series A or the performance of services for or on
behalf of Series A, and the Series A General Partner may delegate to any such
Person such authority to act on behalf of Series A as the Series A General
Partner may from time to time deem appropriate.

(d) The Series A General Partner shall be reimbursed by Series A solely from the
assets of Series A for all expenses, disbursements and advances incurred or made
on behalf of Series A, and other expenses necessary or appropriate to the
conduct of Series A’s business and allocable to Series A. Calculation of such
reimbursement amounts shall be made by the Series A General Partner. Except as
expressly provided in this Separate Series Agreement, Series A General Partner
shall not be entitled to any compensation from Series A.

(e) Series A shall purchase and maintain insurance separate and apart from the
Partnership generally with respect to liabilities or expenses that may be
incurred or related to the activities and business of Series A and its assets.

 

3



--------------------------------------------------------------------------------

6. Duties and Obligations of the Partners.

(a) The parties intend to treat Series A as a separate entity (separate from the
Partnership generally and any other series of the Partnership), for United
States federal, state and local income tax purposes, which is treated as an
entity that is disregarded from its owner, the Series A Limited Partner, and no
Person shall take any action that is inconsistent with such classification,
including, without limitation, making any election to the contrary.

(b) No Series A Partner shall take, or cause to be taken, any action that would
result in the Series A Limited Partner having any personal liability for the
obligations of Series A. The Series A General Partner shall be under a duty as
described herein to conduct the affairs of Series A in a manner that it
subjectively believes is in or not opposed to the best interests of Series A and
the Series A Limited Partner, including the safekeeping and use of all Series A
funds and assets and the use thereof for the exclusive benefit of Series A.

(c) Section 7.6 of the Partnership Agreement shall be applicable, mutatis
mutandis, with respect to Series A as if Series A was the Partnership thereunder
and as if the Series A General Partner was the General Partner in the definition
of “Indemnitee as used therein, as if the Special Limited Partner was not
referenced therein, and as if the Series A Limited Partner was the “Holder”
thereunder. Notwithstanding the foregoing, the Series A Limited Partner shall
indemnify the Series A General Partner from and against any and all losses,
claims, damages and liabilities (including, without limitation, legal fees and
other expenses incurred in connection with any suit, action or proceeding or any
claim asserted, as such fees and expenses are incurred) that arise out of, or
are based upon, the management of Series A, except insofar as such losses,
claims, damages or liabilities arise out of, or are based upon, the Series A
General Partner’s intentional harm or gross negligence.

(d) Notwithstanding any duty otherwise existing at law or in equity, this
Separate Series Agreement and the relationship of the Series A Partners in
Series A shall not be construed in any manner to preclude any Partner from
engaging in any activity whatsoever permitted by applicable law (whether or not
such activity may compete, or constitute a conflict of interest, with Series A
or any other Series A Partner).

7. Capital Contributions. The Series A Limited Partner’s percentage economic
interest in Series A shall be 100%. No Capital Contribution will be required to
be made by the Series A Limited Partner. Except as required by the LP Act,
neither the General Partner nor the Series A General Partner shall not be
obligated to contribute cash or other property to Series A, including in the
case of any cash shortfall.

8. Allocations.

(a) All Net Income (Loss) of Series A for each Fiscal Period shall be allocated
to the Series A Limited Partner.

(b) The General Partner may allocate any assets, debts, liabilities, expenses or
other obligations of the Partnership acquired or incurred by the Partnership
wholly or partially in respect of Series A to Series A in such percentages and
proportions as the General Partner may determine appropriate in its sole
discretion.

 

4



--------------------------------------------------------------------------------

9. General Accounting and Tax Matters; Books and Records; Reports.

(a) Each Series A Partner shall be supplied with the information of Series A and
the Partnership that is necessary to enable such Partner to prepare in a timely
manner its United States federal, state and local income tax returns and such
other financial or other statements and reports that are determined by the
Series A General Partner.

(b) The Series A General Partner shall keep or cause to be kept books and
records pertaining to Series A’s business showing all of its assets and
liabilities, receipts and disbursements, realized profits and losses, and all
transactions entered into by Series A. Such books and records shall be kept at
the office of the Partnership and the Series A Partners and their
representatives shall at all reasonable times have free access with respect to
the books and records relating to Series A for the purpose of inspecting or
copying the same for any purpose reasonably related to such Person’s interest as
a Series A Partner. Series A’s books of account shall be kept on an accrual
basis or as otherwise provided by the Series A General Partner and otherwise in
accordance with generally accepted accounting principles, except that for income
tax purposes such books shall be kept in accordance with applicable tax
accounting principles.

(c) All determinations, valuations, elections and other matters of judgment
required to be made for accounting and tax purposes under this Separate Series
Agreement or with respect to Series A shall be made by or under the direction of
the Series A General Partner and shall be conclusive and binding on all Series A
Partners, former Series A Partners, their successors or legal representatives
and any other Person except for computational errors or fraud, and to the
fullest extent permitted by law no such Person shall have the right to an
accounting or an appraisal of the assets of Series A or any successor thereto
except for computational errors or fraud.

(d) If the Series A General Partner determines it necessary, the books of Series
A shall be examined, certified and audited annually as of the end of a Fiscal
Year, by a recognized firm of independent certified public accountants. For each
Fiscal Year of Series A for which the Series A General Partner has so approved
an audit, such accountants shall determine and prepare full financial
statements, including, without limitation, balance sheets, income statements and
statements of changes in the financial position of Series A. The Series A
General Partner shall promptly upon receipt of any such financial statements
transmit copies thereof to each Series A Partner, together with the report and
management letter of such accountants covering the results of such audit. The
cost of all audits and reports provided to the Series A Partners pursuant to
this paragraph and shall be an expense allocated to Series A.

10. Distributions.

(a) Distributions in respect of Series A shall be made in such amounts and at
such times as the Series A General Partner shall determine from time to time
after January 15, 2014.

 

5



--------------------------------------------------------------------------------

(b) Each distribution in respect of Series A shall be made solely to the Series
A Limited Partner or its Transferee.

(c) Notwithstanding any provision of this Separate Series Agreement, the Series
A General Partner on behalf of Series A, shall not make any distribution to any
Person on account of his, her or its interest in Series A if such distribution
would violate the LP Act or other applicable law, or conflict with any agreement
to which the Partnership is a party.

11. Redemption of Interests in Series A. Prior to the termination of Series A,
the General Partner may, in its sole discretion, subject to the LP Act and other
applicable law, transfer the assets and liabilities associated with Series A to
the Series A Limited Partner in redemption of the interest of the Series A
Limited Partner in Series A and, following such transfer, the General Partner
may elect to terminate Series A. In effecting such transfer, the General Partner
may admit the Series A Limited Partner as an equity holder in one or more
entities that hold the assets and liabilities associated with Series A with
substantially similar interests and rights to its interests and rights in Series
A.

12. Termination of Series A.

(a) Series A shall terminate and its affairs shall be wound up upon the first to
occur of the following: (i) the dissolution of the Partnership, (ii) the written
consent of the Series A General Partner upon written notice delivered to the
Series A Limited Partner, (iii) an event of withdrawal of a general partner
associated with Series A has occurred under the LP Act, (iv) the entry of a
decree of judicial termination of Series A under the LP Act or (v) following the
redemption of the interest of the Series A Limited Partner in Series A pursuant
to Section 11 above; provided, however, Series A shall not be terminated or
required to be wound up upon an event of withdrawal of a general partner
associated with Series A described in clause (iii) of this paragraph if (x) at
the time of such event of withdrawal, there is at least one (1) other general
partner associated with Series A who carries on the business of Series A (any
remaining general partner associated with Series A being hereby authorized to
carry on the business of Series A), or (y) within ninety (90) days after the
occurrence of such event of withdrawal, any remaining Series A Partners agree in
writing to continue the business of Series A and to the appointment, effective
as of the date of the event of withdrawal, of one (1) or more additional general
partners associated with Series A. The termination and winding up of Series A
shall not, in it of itself, cause the dissolution of the Partnership. The
termination of Series A shall not affect the limitation on liabilities of Series
A.

(b) Upon termination of Series A, the Series A General Partner or a liquidating
trustee, as applicable, shall commence to wind up the affairs of Series A.

(c) Upon the termination of Series A, the assets of Series A shall be applied in
the following manner and order:

(i) to pay creditors of Series A, other than Series A Partners, in satisfaction
(either by the payment thereof or the making of reasonable provision therefor,
including the establishment of reserves in amounts established by the Series A
General Partner or

 

6



--------------------------------------------------------------------------------

the liquidating trustee) of all debts, liabilities, obligations and expenses of
Series A, including, without limitation, the expenses occurred in connection
with the winding up of Series A;

(ii) to pay, in accordance with the terms agreed among them and otherwise on a
pro rata basis, all creditors of Series A who are Series A Partners, either by
the payment thereof or the making of reasonable provision therefore; and

(iii) the remaining assets of Series A shall be distributed to the Series A
Limited Partner.

13. Transfers of Interests in Series A.

(a) With the written consent of the Series A General Partner, a Series A Partner
may sell, exchange, transfer, pledge, hypothecate, assign or otherwise dispose
of all or any part of its interest in Series A (a “Transfer”) to any person (a
“Transferee”). No Transferee who is not a Series A Partner shall be admitted as
a partner associated with Series A as a result of the Transfer except with the
prior written consent of the Series A General Partner. Any Transferee who does
not become a Series A Partner shall become an assignee in accordance with the LP
Act and shall only be entitled to receive the right to share in the profits and
losses, to receive distributions and to receive the allocations of income, gain,
loss, deduction, credit or similar item to which such Series A Partner was
entitled with respect to the Transferred interest, but shall not receive the
right to participate in the management and affairs of Series A or to exercise
any rights or powers of such Series A Partner.

(b) Any purported Transfer by a Series A Partner of all or any part of its
interest in Series A to any Transferee in violation of this Section 13 shall, to
the fullest extent permitted by law, be null and void and of no force or effect.

(c) Except as expressly provided in this Separate Series Agreement, a Series A
Partner shall have no right to withdraw from the Partnership as a partner
associated with Series A prior to the termination and completion of winding up
of Series A.

(d) No additional Series A Partner may be admitted to the Partnership and become
associated with Series A (whether by Transfer or upon the issuance of a new
interest issued in respect of Series A) unless approved by the written consent
of the Series A General Partner and the Series A Limited Partner.

(e) The admission of any Person as an additional Series A Partner shall be
conditioned upon such Person’s written acceptance and adoption of all the terms
and provisions of the Partnership Agreement and this Separate Series Agreement.

 

7



--------------------------------------------------------------------------------

II. MISCELLANEOUS PROVISIONS.

1. Binding Effect.

This Separate Series Agreement is binding upon and inures to the benefit of the
parties hereto and, to the extent permitted by this Separate Series Agreement,
their respective legal representatives, successors and permitted assigns.

2. Applicable Law.

This Separate Series Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of law. In the event of a conflict between any provision
of this Separate Series Agreement and any non-mandatory provision of the LP Act,
the provisions of this Separate Series Agreement shall control and take
precedence.

3. Execution of Additional Instruments.

Each party hereto hereby agrees to execute such other and further statements of
interests and holdings, designations and other instruments necessary to comply
with any laws, rules or regulations as may be determined by the Series A General
Partner.

4. Power of Attorney.

The Series A Limited Partner hereby constitutes and appoints the Series A
General Partner with full power of substitution, as its true and lawful agent
and attorney-in-fact, with full power and authority in its name, place and
stead, to execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (i) all certificates and other instruments and all
amendments thereof in accordance with the terms hereof which the Series A
General Partner deems appropriate or necessary to form, qualify or continue the
qualification of, the Partnership as a limited partnership in the State of
Delaware and all other jurisdictions in which the Partnership or Series A may
conduct business or own property; (ii) all instruments which the Series A
General Partner deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Separate Series Agreement or the Partnership
Agreement, each in accordance with its terms; (iii) all conveyances and other
instruments or documents which the Series A General Partner deems appropriate or
necessary to reflect the dissolution or termination of the Partnership or the
termination of Series A pursuant to the terms of this Separate Series Agreement
or the Partnership Agreement; and (iv) all instruments relating to the
admission, withdrawal or substitution of any additional or substitute Series A
Partner. The power of attorney granted herein is intended to secure an interest
in property and, in addition, the obligations of the Series A Limited Partner
under this Separate Series Agreement. The power of attorney granted herein shall
be irrevocable, is coupled with an interest, and shall survive and not be
affected by the dissolution, bankruptcy, incapacity or disability of the Series
A Limited Partner and shall extend to its successors and assigns.

 

8



--------------------------------------------------------------------------------

5. Construction.

Whenever the singular number is used in this Separate Series Agreement and when
required by the context, the same shall include the plural and vice versa, and
the masculine gender shall include the feminine and neuter genders and vice
versa.

6. Severability.

In the event any covenant, condition or other provision of this Separate Series
Agreement is held to be invalid or unenforceable by a final judgment of a court
of competent jurisdiction, then such covenant, condition or other provision
shall be automatically terminated and performance thereof waived, and such
invalidity or unenforceability shall in no way affect any of the other
covenants, conditions or provisions hereof, and the parties hereto, as
applicable shall negotiate in good faith to agree to such amendments,
modifications or supplements of or to this Separate Series Agreement or such
other appropriate actions as, to the maximum extent practicable, shall implement
and give effect to the intentions of the parties as reflected herein.

7. Counterparts.

This Separate Series Agreement may be signed in multiple counterparts, all of
which are hereby deemed an original and shall constitute one instrument.

8. Entire Agreement.

This Separate Series Agreement, along with the Partnership Agreement to the
extent not modified or superseded herein, constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and thereof and
supersede all prior agreements and understandings pertaining thereto. This
Separate Series Agreement is intended to supersede the provisions of the
Partnership Agreement with respect to the purpose, management, economics
(allocations of profit and loss, capital accounts and distributions), and tax
characteristics of Series A. The Series A Limited Partner has only the voting
and consent rights with respect to the Partnership generally, including with
respect to mergers, conversions, domestications and transfers involving the
Partnership, and amendments to the Partnership Agreement, that are set forth in
Amendment No. 1 to the Partnership Agreement.

9. Amendments.

The General Partner and the Series A General Partner may amend this Separate
Series Agreement without the consent of the Series A Limited Partner; provided,
however, that the Series A General Partner may not amend this Separate Series
Agreement in a manner that materially and adversely affects the Series A Limited
Partner without the prior written consent of Series A Limited Partner.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Separate Series Agreement
as of the date set forth below.

 

Date:  

10/29/13

 

Series A General Partner NON-CORE SERIES GP, LLC By:  

/s/ A. J. Agarwal

  Name:   A. J. Agarwal   Title:   Senior Managing Director and Vice President
Series A Limited Partner BRE NON-CORE ASSETS INC. By:  

/s/ A. J. Agarwal

  Name:   A. J. Agarwal   Title:   Senior Managing Director and Vice President
Solely to effect the transactions contemplated by Section I.4 hereof and to
evidence its withdrawal as a Limited Partner of the Partnership associated with
Series A Initial Series A Limited Partner BPG SUBSIDIARY INC. By:  

/s/ Steven F. Siegel

  Name:   Steven F. Siegel   Title:   Executive Vice President, General Counsel
and Secretary



--------------------------------------------------------------------------------

AGREED TO on behalf of the Partnership:

 

BRIXMOR OP GP LLC, as General Partner: By:   BPG SUBSIDIARY INC., as sole
Member: By:  

/s/ Steven F. Siegel

  Name:   Steven F. Siegel   Title:   Executive Vice President, General Counsel
and Secretary

 

11